DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 and 10 are objected to for both claiming that the “tether” is a part of the valve and the “anchor system”. The disclosure doesn’t make it clear what the tether belongs to, but it is clear but it cannot belong to both. Along the same lines, it isn’t clear that an “epicardial anchor” is actually part of a “heart valve”, since heart valves are located at locations around an annulus and it appears Applicant is claiming a tether and epicardial anchor which extend from the valve but are not actually a part thereof. Similarly, both claims claim the “epicardial anchor” as being part of their respective subjects, but it isn’t clear how an “epicardial anchor” is a part of both a heart valve as well as an anchor system, since they two are not co-extensive. Clarification is required.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 07/19/22, with respect to drawing objections and 112b rejections have been fully considered and are persuasive.  The drawing objections and 112b rejections have been withdrawn. 
However, upon consideration of the claims, a rejection has been applied below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. (US 20160143736 A1) hereinafter known as Vidlund in view of Marchand et al. (US 20150105817 A1) hereinafter known as Marchand further in view of Vidlund et al. (US 20170079790 A1) hereinafter known as Vidlund ‘790, and further in view of Christianson et al. (US 20170196688 A1) hereinafter known as Christensen.
Regarding claims 1-2 Vidlund discloses a prosthetic heart valve (Figure 1 item PMV) comprising:
a collapsible and expandable valve frame (Figure 1; [0045] self-expanding tubular frame [0043] compressible prosthetic heart valve deployable via catheters);
a prosthetic valve assembly disposed therein ([0045] leaflet assembly);
a tether extending between a first and second end (Figure 2 item 128 or item 1 item T) and having a length sufficient to extend through a ventricular wall when the valve is implanted in an AV valve annulus (Figure 1); and 
an epicardial anchor (Figure 1 item EAD; Figure 2 item 100) defining an aperture therethrough ([0050] slot) which is configured to receive the first end of the tether within the aperture while the anchor is positioned against the ventricular wall ([0050]),
wherein the anchor includes a locking mechanism (Figure 1 item 126) positioned within a slot formed within the anchor (Figures 13-18 all show how the locking mechanism is positioned within a slot within the anchor 100/700/800) which has a vertex (Figure 18 item 849),
wherein the locking member is advanceable from an unlocked state in which the vertex is not positioned within the aperture (Figure 17) to a locked state in which the vertex is positioned within the aperture (Figure 18) and the tether is frictionally engaged by the vertex of the locking mechanism ([0052], [0057], [0077]-[0082] the locking mechanism engages the tether only as far as the delivery tool presses it),
but is silent with regards to the tether being coupled directly to the end of the valve frame,
the tether being formed of a single metal (Nitinol) (clm 2) filament,
and the locking mechanism having a triangular shape.
However, regarding claims 1-2 Marchand teaches wherein heart valve anchor system tether is a single metal (Nitinol) (claim 2) filament ([0122], Figure 16 item 72). Vidlund and Marchand are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vidlund to have the tether comprise a metal filament as is taught by Marchand, since any suitably strong biocompatible material is understood useable. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claim 1 Vidlund ‘790 teaches wherein a locking mechanism is substantially triangular (Figure 40 shows barbs being substantially triangular). Vidlund and Vidlund ‘790 are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the locking mechanism as is taught by Vidlund ‘790 since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Vidlund.
Further, regarding claim 1 Christianson teaches a valve in which a tether (Figure 15 item 360) is secured directly to the end of a valve frame (Figure 15 item 340; [0090], [0093]). Vidlund and Christianson are involved in the same field of endeavor, namely heart valves with ventricular anchors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Vidlund Marchand Vidlund ‘790 Combination so that the tether secured directly to the frame as is taught by Christianson as an alternative coupling mechanism to having the tether coupled remote from the frame. The two are considered alternatives in the art, where one can be simply substituted for another without changing the function thereof.
Regarding claim 5 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
wherein Marchand further teaches the second end of the tether can be attached via welding ([0111], [0122]).  It would have been obvious to one of ordinary skill to modify the method of attachment of the tether to utilize any method of attachment known in the art for securement thereof, since it is obvious to use known techniques to improve similar devices in the same way (see MPEP 2143(I)(C)). 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Marchand further in view of Vidlund ‘790 and Christianson as is applied above, further in view of Rafiee et al. (US 20070244556 A1) hereinafter known as Rafiee.
Regarding claims 3-4 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the tether diameter.
However, regarding claims 3-4 Rafiee teaches a heart valve tether (530) which has a majority of its length tether has an outer diameter of between about 0.009 – 0.027 inches, or about 0.018 inches ([0054]). Vidlund and Rafiee are involved in the same field of endeavor, namely heart valve tethers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Vidlund Marchand Vidlund ‘790 Christianson Combination so that the tether had a specific diameter such as is taught by Rafiee since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Marchand further in view of Vidlund ‘790 and Christianson as is applied above, further in view of Atkinson et al. (US 20110015714 A1) hereinafter known as Atkinson.
Regarding claim 6 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the tether being secured to the frame by swaging.
However, regarding claim 6 Atkinson teaches wherein stent frames can be attached to tethers by swaging ([0037]). Vidlund and Atkinson are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of securement of the tether and frame of the Vidlund Marchand Vidlund ‘790 Christianson Combination so that it was done via swaging as is taught by Atkinson as since the use of any method of attachment known in the art for securement is considered obvious, since the courts have held that it is known to use known techniques to improve similar devices in the same way (see MPEP 2143(I)(C)).

Claims 10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Vidlund ‘790, further in view of Marchand as is applied above.
Regarding claim 10 Vidlund discloses an anchor system for securing a tether of a prosthetic heart valve comprising:
an epicardial anchor (100/800) having a tether attachment member (124/824) defining a tether passageway therethrough (835; [0078]-[0079]); and 
a locking mechanism (826) positioned within a recess (717) of the tether attachment member (124/824) which has a leading tip (849) and is moveable from a first position in which the leading tip does not intersect the tether passageway (Figure 17) to a second position in which the leading tip intersects the tether passageway (Figure 18), wherein the leading tip of the locking mechanism is configured to frictionally engage the tether without piercing  when the tether passes through the passageway and the locking mechanism is in the second position ([0052], [0057], [0077]-[0082] the locking mechanism engages the tether only as far as the delivery tool presses it); 
wherein the anchor system includes the tether,
but is silent with regards to the locking mechanism being substantially triangular, 
and the tether being a single metal filament. 
However, regarding claim 10 Marchand teaches wherein heart valve anchor system tether is a single metal filament ([0122], Figure 16 item 72). Vidlund and Marchand are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vidlund to have the tether comprise a metal filament as is taught by Marchand, since any suitably strong biocompatible material is understood useable. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further regarding claim 10 Vidlund ‘790 teaches wherein a locking mechanism is substantially triangular (Figure 40 shows barbs being substantially triangular). Vidlund and Vidlund ‘790 are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the locking mechanism as is taught by Vidlund ‘790 since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Vidlund.
Regarding claim 12 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 10 substantially as is claimed,
wherein Vidlund further discloses the locking mechanism includes a trailing edge (846) opposite the leading tip (849).
Regarding claim 18 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 10 substantially as is claimed,
wherein Vidlund further discloses the tether attachment member includes an interior wall (the tether attachment member inherently includes an interior wall since otherwise nothing would be able to traverse it), and wherein the tether passageway (835) is positioned between the interior wall and locking mechanism (826).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Vidlund ‘790, and Marchand as is applied above, further in view of Shrader (US 6623224 B2).
Regarding claims 13-14 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 12 substantially as is claimed,
wherein Vidlund further discloses the locking mechanism is moved rotationally to a locked positions,
but is silent with regards to there being a position lock coupled to a trailing edge which is biased to be locked.
However, regarding claims 13-14 Schrader teaches wherein locking mechanisms for securing filaments can include a position lock (Figures 19-20) which is rotationally biased to a locked position with a torsion spring (Column 15 lines 48-61). Vidlund and Shrader sold the same problem, namely the securement of strings/strands in a lock.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the anchor system of the Vidlund Vidlund ‘790 Marchand Combination so that there is a position lock as is taught by Shrader in order to provide a system in which the tether is biased by default. This might be desirable to change the ease and speed of implantation for some endovascular cardiologists.
Regarding claim 15 the Vidlund Vidlund ‘790 Marchand Shrader Combination teaches the system of claim 13 substantially as is claimed,
wherein the Combination further teaches wherein when the locking mechanism is in the first position, the lock  is unlocked and when the locking mechanism is in a second position it is locked, and the rotational bias of the position lock causes the position lock to rotate from the unlocked to locked position as the locking mechanism advances from the first position to the second position (see Vidlund and Shrader as is described in the rejection to claims 10 and 13).
Regarding claim 16 the Vidlund Vidlund ‘790 Marchand Shrader Combination teaches the system of claim 15 substantially as is claimed,
wherein the Combination further teaches in the locked position, an end of the position lock contacts an inner surface of an outer perimeter of the tether attachment member, the contact between the end of the position lock and tether attachment member tending to prevent the locking mechanism from moving from the second position to the first position (see the combinations in the rejections to claims 10 and 13 above. Notably, a biasing torsion spring such as is taught by Shrader must be biased against something. In the invention of Vidlund, this is obviously going to be on an interior of the tether attachment member 824 since that is where the locking mechanism is located. Whether this is an outer perimeter or some other perimeter would have been obvious since the torsion spring would extend outwardly. As regards the tendencies of the position lock, the tending to prevent movement is how a torsion spring works.).

Allowable Subject Matter
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
08/04/22